               Case 4:08-cv-04373-JSW Document 446 Filed 01/16/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     ANTHONY J. COPPOLINO
 3   Deputy Branch Director
 4   JAMES J. GILLIGAN
     Special Litigation Counsel
 5
     RODNEY PATTON
 6   Senior Trial Counsel
 7   JULIA A. HEIMAN
     Senior Counsel
 8
     OLIVIA HUSSEY SCOTT
 9   Trial Attorney
10   U.S. Department of Justice
     Civil Division, Federal Programs Branch
11   1100 L Street, N.W., Room 11200
     Washington, D.C. 20005
12
     Phone: (202) 514-3358
13   Fax: (202) 616-8470
     Email: james.gilligan@usdoj.gov
14
     Attorneys for the Government Defendants
15   Sued in their Official Capacities
16                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
17                                  OAKLAND DIVISION
     _______________________________________
18                                          )
       CAROLYN JEWEL, et al.,                ) Case No. 4:08-cv-04373-JSW
19                                          )
                              Plaintiffs,   ) GOVERNMENT DEFENDANTS’
20                                          ) ADMINISTRATIVE MOTION FOR A
                                            ) STAY OF PROCEEDINGS IN LIGHT
21                      v.                  ) OF LAPSE OF APPROPRIATIONS
                                            )
22                                          ) Hon. Jeffrey S. White
       NATIONAL SECURITY AGENCY,            ) Courtroom 5, 2nd Floor
23      et al.,                             ) Oakland Courthouse
                                            )
24                            Defendants.   ) No hearing scheduled
     _______________________________________)
25
26
27
28


     Gov’t Defs.’ Administrative Motion for a Stay of Proceedings in Light of Lapse of Appropriations
     Jewel v. National Security Agency (4:08-cv-04373-JSW)
               Case 4:08-cv-04373-JSW Document 446 Filed 01/16/19 Page 2 of 3




 1           Pursuant to Local Rules 6-1(b) and 7-11, the Government Defendants respectfully request
 2   a stay of proceedings, including of the scheduled February 1, 2019, motions hearing, in the
 3   above-captioned case.
 4           1.       At the end of the day on December 21, 2018, the appropriations act that had been
 5   funding the Department of Justice expired and appropriations to the Department lapsed. The
 6   Department does not know when funding will be restored by Congress.
 7           2.       Absent an appropriation, the Department of Justice attorneys assigned as trial
 8   counsel for the Government Defendants in this case are prohibited from working, even on a
 9   voluntary basis, except in very limited circumstances, including “emergencies involving the
10   safety of human life or the protection of property.” 31 U.S.C. § 1342.
11           3.       The Government Defendants therefore request a stay of proceedings in this case –
12   including of the upcoming February 1, 2019, hearing on the Government Defendants’ Motion for
13   Summary Judgment and Plaintiffs’ Motion to Proceed to Resolution on the Merits, see ECF No.
14   440—until Congress has restored appropriations to the Department.
15           4.       If this motion for a stay is granted, the Government Defendants will notify the
16   Court as soon as Congress has appropriated funds for the Department. The Government requests
17   that, at that point, all current deadlines and events in the case be extended commensurate with the
18   duration of the lapse in appropriations.
19           5.       Undersigned counsel contacted counsel for Plaintiffs to obtain Plaintiffs’ position
20   on this motion, and was advised that Plaintiffs object to the stay of proceedings requested herein.
21   Plaintiffs requested that the Government include the following statement of their position in this
22   motion:
23          Plaintiffs oppose any motion to stay proceedings at this time or to postpone the
            February 1, 2019 hearing. This lawsuit has been subject to numerous stays, delays,
24          and requests for extensions by the government, and is now over a decade old. The
            only matter currently on calendar is the February 1, 2019 motion hearing. It appears
25          that under the Department of Justice’s shutdown plan, if the Court denies a stay,
            government counsel will be authorized to continuing work on the case, including
26          participating in the February 1, 2019 hearing: "If a court denies such a request [for a
            stay] and orders a case to continue, the Government will comply with the court’s
27          order, which would constitute express legal authorization for the activity to
            continue." U.S. Department of Justice FY 2019 Contingency Plan, at p. 3, available
28          at https://www.justice.gov/jmd/page/file/1015676/download."

     Gov’t Defs.’ Administrative Motion for a Stay of Proceedings in Light of Lapse of Appropriations
     Jewel v. National Security Agency (4:08-cv-04373-JSW)                                              1
               Case 4:08-cv-04373-JSW Document 446 Filed 01/16/19 Page 3 of 3




 1   The Government Defendants observe that the same Department contingency plan cited by
 2   Plaintiffs also provides that, “Litigators will continue to approach the courts and request that
 3   active cases, except for those in which postponement would compromise to a significant degree
 4   the safety of human life or the protection of property, be postponed until funding is available.”
 5   This motion is filed in accordance with that directive.
 6           6.       Therefore, although Government Defendants greatly regret any disruption caused
 7   to the Court and the other litigants, the Government hereby moves for a stay of proceedings in
 8   this case, including of the upcoming February 1, 2019, motions hearing, until the Department of
 9   Justice trial attorneys assigned as counsel for the Government Defendants are permitted to
10   resume their usual civil litigation functions.
11
     Dated: January 16, 2019
12
                                                             Respectfully submitted,
13
                                                             JOSEPH H. HUNT
14                                                           Assistant Attorney General
15                                                           ANTHONY J. COPPOLINO
                                                             Deputy Branch Director
16
17                                                            /s/ James J. Gilligan
                                                             JAMES J. GILLIGAN
18                                                           Special Litigation Counsel
19                                                           RODNEY PATTON
                                                             Senior Trial Counsel
20
                                                             JULIA A. BERMAN
21                                                           Senior Counsel
22                                                           OLIVIA HUSSEY SCOTT
                                                             Trial Attorney
23
                                                             U.S. Department of Justice
24                                                           Civil Division, Federal Programs Branch
                                                             1100 L Street, N.W., Room 11200
25                                                           Washington, D.C. 20005
                                                             Phone: (202) 514-3358
26                                                           Fax: (202) 616-8470
                                                             Email: james.gilligan@usdoj.gov
27
                                                             Attorneys for the Government Defendants
28                                                           Sued in their Official Capacities

     Gov’t Defs.’ Administrative Motion for a Stay of Proceedings in Light of Lapse of Appropriations
     Jewel v. National Security Agency (4:08-cv-04373-JSW)                                              2
